Citation Nr: 1409373	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  08-11 362	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney

ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to January 1984, with additional service in the Massachusetts National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction rests with the VA RO in Nashville, Tennessee, from which the appeal was certified.

This case was originally before the Board in August 2009, when the Board remanded the Veteran's claim for further development.  In November 2010, the Board denied the claim on the merits.  In June 2011, the United States Court of Appeals for Veterans Claims (Court) set aside the Board's decision, and in October 2011, the Board remanded the case for compliance with the Court's Order.  In October 2012, the Board again denied the Veteran's claim.  The Veteran subsequently appealed the October 2012 decision, and in a June 2013 Order, the Court set aside the Board's decision and remanded the claim to the Board in accordance with a Joint Motion for Remand.  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

The evidence is at least in relative equipoise as to whether major depression is causally related to active duty.

CONCLUSION OF LAW

The criteria for service connection for major depression have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.103, 3.303, 3.304 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for major depression, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

VA treatment records, VA examination reports, and private treatment records reflect multiple diagnoses of acquired psychiatric disorders, to include PTSD and major depression, during the pendency of the appeal.  Therefore, the Board finds the Veteran has established a current disability for service connection purposes.

With respect to an in-service disease or injury, an April 1983 service personnel record indicates that events in the Veteran's personal life had caused him a great deal of depression.  In addition, a September 1983 service treatment record reflects a notation of "possibly depressed".  A December 1983 report of psychiatric evaluation shows a finding that the Veteran, if retained, should be followed by the clinic due to concerns for his depression.  As such, the Board finds there is some evidence of an in-service disease for purposes of service connection.  

With evidence of a current disability and an in-service disease, the remaining element required to establish service connection is a nexus between the current disability and the in-service disease.  In this case, the evidence includes conflicting medical opinions.  In March 2010, a VA staff psychiatrist did not find that any claim of depression could be attributed to the Veteran's military service but rather features of his personality disorder in combination with substance abuse.  Similarly, in June 2012 a VA psychologist found the Veteran's depression was less likely than not incurred in or caused by the claimed in-service events.  Specifically, Dr. L. Kelly found that although the Veteran was believed to be depressed during service, he would have recovered from that situational depression.  With respect to any current depression, Dr. Kelly stated the Veteran could still have depression related to his pre-military abuse as well as his history of substance abuse.    

Conversely, in a November 2011 letter, Dr. N. Caldwell, a VA staff psychologist and the Veteran's therapist since August 2011, opined that the Veteran's military service either likely caused a depressive disorder or exacerbated pre-existing PTSD to the point of functional impairment.  Dr. Caldwell found there was no evidence of depression or PTSD prior to the Veteran experiencing the in-service psychosocial stressors; however, after experiencing those psychosocial stressors, the Veteran evidenced signs of depression while still in service.  In addition, Dr. Caldwell found it significant that the Veteran's post-service medical records indicated that he continued to experience a depressive mood disturbance in addition to PTSD.  Similarly, a January 2014 letter from a private licensed clinical psychologist, Dr. D. Terrell, shows an opinion that the intensity and severity of the Veteran's PTSD was more likely than not aggravated by military service inasmuch as it pre-existed service.  In addition, Dr. Terrell found the Veteran's experiences of losses in service were felt profoundly and deeply and caused intense psychological distress and reminders and re-surfacing of earlier overwhelming traumatic events.  

Preliminarily, the Board notes that Dr. Caldwell and Dr. Terrell indicated that PTSD pre-existed active duty.  In this respect, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  In this case, the Veteran's entrance examination does not reflect a notation of an acquired psychiatric disorder, and as corroborated by Dr. Caldwell, the evidence does not demonstrate complaints of, treatment for, or a diagnosis of an acquired psychiatric disorder prior to active duty.  As such, the Board finds the record does not include clear and unmistakable evidence of a pre-existing disability, and the Veteran is presumed sound upon entrance into service.

However, the Veteran may still establish service connection on a direct basis.  In this respect, the Board affords some probative value to each of the medical opinions of record.  Notably, all of the medical opinions appear to have been rendered after a thorough review of the Veteran's claims file, to include his service treatment records and post-service treatment records, as well as complete psychological evaluations of the Veteran.  In addition, the physicians provided adequate, detailed rationale for the opinions, citing to specific clinical records and outside medical literature.  38 C.F.R. § 3.159(c)(4) (2013); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Barr v Nicholson, 21 Vet. App. 303 (2007).  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether major depression is etiologically related to active duty.  As such, service connection for major depression is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for major depression is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


